t c memo united_states tax_court jason michael juha and stephanie seiko sato juha petitioners v commissioner of internal revenue respondent docket no filed date jason michael juha and stephanie seiko sato juha pro sese nick g nilan for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 a the issues for decision are whether the amounts petitioners received from five canadian entities constitute dividend distributions or returns of capital and whether petitioners are liable for an accuracy-related_penalty findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact are incorporated herein by this reference petitioners resided in the state of washington when the petition was filed jason michael juha mr juha holds a bachelor of science degree in mechanical engineering during mr juha worked for kpmg llp as a senior associate in information_technology infrastructure and his wife stephanie seiko sato juha worked as a prosecutor for king county washington petitioners owned publicly traded shares in five canadian entities through a brokerage account with charles schwab co inc charles schwab petitioner sec_1unless otherwise indicated all section references are to the internal_revenue_code code as amended and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts have been rounded to the nearest dollar 2in the notice_of_deficiency respondent characterized dollar_figure of the distributions as ordinary dividends respondent has since recalculated the deficiency by characterizing dollar_figure of the distributions as qualified dividends and dollar_figure of the distributions as ordinary dividends respondent’s recalculations resulted in a reduced deficiency and sec_6662 penalty held shares in canetic resources trust canetic canwel building materials income fund canwel fording canadian coal trust fording true energy trust true energy and harvest energy trust harvest energy during petitioners received the following distributions entity canetic canwel fording true energy harvest energy total_distribution amount dollar_figure big_number big_number subsequently for charles schwab issued to petitioners a form 1099-div dividends and distributions according to the form 1099-div petitioners received ordinary dividends of dollar_figure of which dollar_figure was qualified dividends charles schwab also provided an account summary detailing the dividends and distributions reported on petitioners’ form 1099-div according to the summary petitioners received qualified dividends of dollar_figure dollar_figure and dollar_figure from canetic fording and harvest energy respectively and nonqualified dividends of dollar_figure and dollar_figure from canwel and true energy respectively mr juha prepared petitioners’ federal_income_tax return although he had received a copy of the form 1099-div before he prepared the return mr juha decided to disregard the form 1099-div instead he relied on third quarter financial statements from the canadian entities and the advice and analysis of his father michael paul juha jr who did not know at the time that mr juha had received a form 1099-div using the third quarter financial statements michael paul juha jr prepared a spreadsheet with the income and distributions the entities had reported to that point he calculated the percentage of the distributions that would be returns of capital and the percentage that would be dividend distributions he then emailed mr juha the spreadsheet along with the third quarter financial statements michael paul juha jr and mr juha relied on the third quarter financial statements because the audited annual financial statements were not available at the time although mr juha had the form 1099-div for he nevertheless estimated both the fourth quarter financial information and the amounts of distributions the entities would make in he relied on his father’s analysis and his own 3michael paul juha jr is not a certified_public_accountant but mr juha relied on him because he believed that his father had extensive knowledge of u s and canadian tax law projections in preparing petitioners’ return and disregarding the form div petitioners jointly filed their form_1040 u s individual_income_tax_return for on their form_1040 petitioners reported no ordinary dividends and dollar_figure in qualified dividends petitioners claimed a refund of dollar_figure petitioners attached a form_1116 foreign_tax_credit individual estate_or_trust to their federal_income_tax return on the form_1116 petitioners reported that they received dollar_figure in gross_income from sources within canada and claimed dollar_figure in expenses related to that gross_income petitioners reported dollar_figure in taxes withheld at the source on rents and royalties on date respondent mailed petitioners a letter informing them of a computational error on their return that resulted in an increased refund for accordingly respondent sent petitioners a refund check dated date for dollar_figure on date respondent mailed to petitioners a notice cp2000 for in the notice cp2000 respondent proposed an increase in petitioners’ taxable 4at the end of march michael paul juha jr received the annual audited financial statements he updated his initial spreadsheet and sent the spreadsheet along with the audited annual financial statements to mr juha at the time he sent this information to mr juha mr juha had already filed petitioners’ return dividends of dollar_figure and a dollar_figure increase in petitioners’ tax on the basis of the form 1099-div charles schwab had submitted to the internal_revenue_service in response on date petitioners submitted a form 1040x amended u s individual_income_tax_return on a spreadsheet attached to the form 1040x petitioners claimed that they received gross royalty distributions from the five canadian entities petitioners claimed that the distributions from canetic harvest energy and true energy were not taxable dividends and that only portions of the distributions from canwel and fording were taxable dividends respondent did not process the form 1040x because petitioners did not include the entire amount of dividend income reported by charles schwab on the return on date petitioners submitted a second form 1040x for respondent did not process the second form 1040x because petitioners still did not include the entire amount of dividend income reported by charles schwab on the return on date respondent issued to petitioners a notice_of_deficiency for opinion i taxation of corporate_distributions a burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving them erroneous rule a 290_us_111 if however a taxpayer produces credible evidence5 with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability and satisfies the requirements of sec_7491 the burden_of_proof on any such issue shifts to the commissioner sec_7491 sec_7491 requires a taxpayer to demonstrate that he complied with the substantiation requirements maintained all records required under the code and cooperated with reasonable requests by the secretary6 for witnesses information documents 5credible evidence is evidence the court would find sufficient upon which to base a decision on the issue in the taxpayer’s favor absent any contrary evidence see 116_tc_438 6the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 meetings and interviews see also 116_tc_438 petitioners argue that the burden_of_proof should shift to respondent under sec_7491 because they produced credible_evidence and satisfied the requirements of sec_7491 respondent concedes that petitioners cooperated with the secretary with regard to all reasonable requests for information however respondent argues that petitioners have not produced credible_evidence as required by sec_7491 or satisfied the remaining requirements of sec_7491 petitioners produced only the audited financial statements for the canadian entities although the audited financial statements may have been a starting point for calculating earnings_and_profits petitioners did not offer credible_evidence to prove the adjustments required under u s tax law to calculate earnings_and_profits or to prove what the current or accumulated_earnings_and_profits of each entity were petitioners did not introduce a corrected form 1099-div8 or any other 7on brief petitioners contend only that they introduced credible_evidence and cooperated with all reasonable requests by the secretary petitioners do not address whether they complied with the substantiation requirements or maintained all required records 8mr juha requested a corrected form 1099-div from charles schwab but continued records establishing that the distributions were returns of capital rather than dividend distributions and did not offer any testimony from the entities or from an expert witness regarding the proper calculation of earnings_and_profits for each entity we find that petitioners did not introduce credible_evidence that standing alone would be sufficient to convince this court that the distributions from the canadian entities were returns of capital rather than dividend distributions and therefore the burden_of_proof remains on petitioners b dividend distributions in general gross_income includes all income from whatever source derived sec_61 a distribution_of_property made by a corporation to a shareholder with respect to its stock shall be treated as prescribed by sec_301 sec_301 sec_301 provides that a shareholder must include in gross_income the portion of the distribution that is a dividend as defined by sec_316 sec_61 sec_316 460_us_370 see also 279_us_716 sec_316 a defines a dividend as any distribution_of_property made by a corporation to its shareholders-- out of its earnings_and_profits accumulated after continued charles schwab declined to issue one date or out of its earnings_and_profits of the taxable_year if all or part of the distribution is not a dividend that amount is a nontaxable return_of_capital to the extent of the shareholder’s adjusted_basis in the stock sec_301 and any amount in excess of the shareholder’s adjusted_basis is taxable capital_gain sec_301 c parties’ arguments petitioners contend that the distributions at issue constitute returns of capital and not dividend distributions because the canadian entities did not have sufficient current or accumulated_earnings_and_profits from which a dividend distribution could be made for petitioners rely solely on the entities’ audited financial statements for taxable years ending date and all of which were prepared by independent auditorsdollar_figure respondent contends that all of the distributions from the canadian entities constitute taxable dividends that petitioners must include in gross_income sec_1_316-1 income_tax regs provides that the term dividend includes a distribution_of_property made by a foreign_corporation to its shareholders 10deloitte touche llp prepared canetic’s audited financial statements for the directors of penn west energy trust penn west canetic and penn west entered into a combination agreement on date and closed the combination agreement on date with each canetic unitholder exchanging canetic units for penn west units respondent contends that the following items in evidence support this treatment the form 1099-div issued by charles schwab petitioners’ form_1116 on which they reported dollar_figure as taxable_foreign_source_income for purposes of claiming the foreign_tax_credit and news releases from the canadian entities directing u s shareholders to treat the distributions as taxable dividends rather than returns of capital respondent also contends that the audited financial statements do not purport to compute the entities’ earnings_and_profits under u s tax principles and consequently are irrelevant d calculating earnings_and_profits as we have observed in prior cases the calculation of earnings and profit sec_11 is not easy or obvious 67_tc_522 aff’d 583_f2d_953 7th cir hie holdings inc v commissioner tcmemo_2009_130 see also 605_f2d_1258 2d cir aff’g 68_tc_448 236_f2d_612 2d cir aff’g 23_tc_756 there are several reasons for the difficulty in making the calculation for example although sec_1_312-6 income_tax regs provides that a corporation must compute earnings and profit sec_11the code does not define the term earnings_and_profits see sec_316 52_tc_1 aff’d per curiam 433_f2d_309 5th cir using the same method_of_accounting employed in computing taxable_income earnings_and_profits are not equivalent to taxable incomedollar_figure see 324_us_542 935_f2d_104 6th cir aff’g tcmemo_1989_673 additionally the regulations issued with respect to sec_316 and sec_312 require a number of adjustments to be made in calculating earnings_and_profits sec_1_316-1 income_tax regs provides that a corporation computes earnings_and_profits as of the close of the taxable_year when the distribution was made without diminution by reason of any distributions made during the taxable_year additionally some items that are excluded from taxable_income must be included in the computation of earnings and profitsdollar_figure certain items deductible from taxable_income may not be deducted in computing earning sec_12the rationale for the difference is that earnings_and_profits is a broad concept which the tax law has utilized ‘to approximate a corporation’s power to make distributions which are more than just a return of investment ’ henry c beck co v commissioner t c pincite sec_1_312-6 income_tax regs requires a corporation to include in earnings_and_profits income exempted by statute income not taxable by the federal government under the constitution and all income includable under sec_61 and profits but a corporation may deduct other items from earnings and items deductible from taxable_income may not be deducted in computing earnings profits that it may not deduct in computing taxable incomedollar_figure some items are deductible from both taxable_income and earnings_and_profits but the amount or timing of the deduction differs in computing the two figuresdollar_figure 14for example a corporation must include in full dividends received from another corporation in computing earnings_and_profits although sec_243 allows a corporation to deduct up to of the dividend received 85_tc_274 ndollar_figure sec_1_312-11 income_tax regs similarly although a corporation may deduct from taxable_income a net_operating_loss incurred in a prior year the corporation may not deduct the net_operating_loss from the current year’s earnings_and_profits woods inv co v commissioner t c pincite n sec_1_312-6 income_tax regs 15for example in computing earnings_and_profits a corporation may deduct losses that are not deductible in computing taxable_income 500_f2d_1041 2d cir rev’g and remanding 59_tc_152 sec_1_312-7 income_tax regs 16for example sec_312 provides that in computing earnings_and_profits corporations must capitalize and ratably deduct intangible drilling costs and mineral exploration and development costs although those costs may be deductible under sec_263 sec_312 provides that in computing earnings_and_profits corporations must include in income all amounts received under installment_sale contracts regardless of whether the income received is includable in taxable_income the regulations also require corporations to treat the same items differently sec_1_312-6 income_tax regs provides that a corporation may use percentage_depletion to calculate a depletion deduction for income_tax purposes but the corporation may only compute earnings_and_profits using depletion based on cost furthermore a corporation’s earnings_and_profits are not necessarily equal to the corporation’s net profit as determined using corporate financial_accounting principles see estate of uris v commissioner f 2d pincite sec_1_312-6 income_tax regs see also commissioner v wheeler u s pincite in this regard the u s court_of_appeals for the second circuit has stated we note of course that earnings_and_profits a statutory concept bears no exact relation either to taxable_income or to earnings as determined by corporate accounting concepts in the given context thus the amount of earnings or profits appearing on the corporation’s books is not determinative and perhaps not even prima facie evidence of earnings or profits for income_tax purposes estate of uris v commissioner f 2d pincite the u s court_of_appeals for the ninth circuit to which an appeal in this case would lie absent a stipulation to the contrary see sec_7482 has held that in determining earnings_and_profits a court need not apply the same standard as applied in corporate accounting practice 175_f2d_641 9th cir aff’g 9_tc_510 furthermore a corporation may engage in a transaction resulting in a net_loss for accounting purposes although the transaction does not reduce the corporation’s earnings_and_profits see h 59_tc_53 aff’d without published opinion 500_f2d_1399 3d cir to satisfy their burden_of_proof petitioners needed to introduce credible_evidence showing that the canadian entities did not have sufficient current or accumulated_earnings_and_profits from which a dividend distribution could be made petitioners introduced only the audited financial statements for the canadian entities the testimony of mr juha and the testimony of michael paul juha jr none of the audited financial statements include a calculation of earnings_and_profits for u s tax purposes although the audited financial statements may have served as a starting point for the calculation of earnings_and_profits petitioners did not introduce any evidence as to how the audited financial statements translate to earnings_and_profits for u s tax purposes petitioners called no expert witnesses who could analyze the financial data on the audited financial statements and calculate earnings_and_profits for tax purposes as opposed to financial_accounting purposes petitioners called no witnesses from any of the canadian entities or from the independent accounting firms that prepared the audited financial statements to explain the financial data and translate that data into earnings_and_profits for tax purposes mr juha testified that he believed that if the audited financial statements showed a net_loss then any distributions made should be characterized as returns of capital mr juha further testified that in preparing his return he examined the entities’ third quarter financial statements and on the basis of his review he decided how to characterize the distributions for federal_income_tax purposes if the entity had a net_loss on its third quarter financial statement mr juha testified that he concluded that the entity would not have a profit for the year mr juha’s testimony at trial supports a conclusion that he erroneously equated net_income or loss with earnings_and_profits an entity that has a net_loss for corporate financial_accounting purposes does not necessarily have zero earnings_and_profits see commissioner v wheeler u s pincite in addition although petitioners introduced into evidence the audited annual financial statements mr juha did not rely on the audited annual financial statements in preparing petitioners’ return but instead relied on third quarter financial statements current_year earnings_and_profits are determined on the basis of the financial data for the entire year not on the basis of a partial taxable year’s results see sec_1_316-1 income_tax regs michael paul juha jr stated as much when he informed mr juha that although the third quarter financial statements showed net losses whether the canadian entities would show net profits would depend upon financial data for the entire taxable_year both the form 1099-div and the news releases from the canadian entities17 confirm that the distributions were dividends in addition charles schwab denied petitioners’ request for a corrected form 1099-div although petitioners contest the accuracy of the form 1099-div they introduced no credible_evidence to demonstrate that the characterization of the distributions as dividends on that form 1099-div was incorrect 17petitioners did not object to respondent’s introduction of news releases from penn west on behalf of canetic fording true energy and harvest energy all of the news releases state that the distributions paid to u s shareholders will be considered taxable dividend distributions under u s tax law for example the news_release issued by penn west states in consultation with its u s tax advisors penn west believes that distributions paid to its individual u s unitholders will more_likely_than_not be qualified dividends under the jobs and growth tax relief reconciliation act of provided the canetic distributions are considered to be qualified dividends as noted above penn west has determined that percent of these distributions paid during the year will be taxable for u s tax purposes as qualified dividends with no return_of_capital emphasis added the jobs and growth tax relief reconciliation act of pub_l_no sec_302 sec_117 stat pincite provides that qualified_dividend_income will be taxed at preferential capital_gains rates qualified_dividend_income includes dividends received from either a domestic_corporation or a qualified_foreign_corporation id mr juha testified that he did not rely on the news releases in preparing petitioners’ federal_income_tax return because the news releases state that they are not intended to constitute legal or tax_advice petitioners have failed to carry their burden of proving that the canadian entities did not have sufficient current or accumulated_earnings_and_profits to support dividend distributions in moreover the preponderance_of_the_evidence including the form 1099-div and the news releases showing that the distributions were taxable dividend distributions to petitioners supports a finding that the distributions in question were dividends we sustain respondent’s determination ii sec_6662 penalty sec_6662 authorizes the commissioner to impose a penalty on an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax sec_6662 and b and only one component of the sec_6662 accuracy-related_penalty may be imposed with respect to any given portion of an underpayment even if that portion is attributable to more than one of the types of conduct listed in sec_6662 132_tc_161 aff’d 408_fedappx_908 6th cir see also sec_1_6662-2 income_tax regs the commissioner has the initial burden of producing evidence to support the applicability of a sec_6662 penalty sec_7491 to meet this burden the commissioner must come forward with sufficient evidence to show that it is appropriate to impose the penalty see higbee v commissioner t c pincite- if the commissioner satisfies his burden of production the burden of producing evidence shifts to the taxpayer who must demonstrate by a preponderance_of_the_evidence that he or she is not liable for the penalty either because the penalty does not apply or because the taxpayer qualifies for relief under sec_6664 id respondent contends that petitioners are liable for the accuracy-related_penalty for because the underpayment_of_tax is attributable to one or more of the following negligence or disregard of the rules or regulations or a substantial_understatement_of_income_tax we turn first to respondent’s contention that the sec_6662 penalty should be imposed because the underpayment was attributable to negligence or disregard of the rules or regulations for purposes of sec_6662 negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code sec_6662 see also 85_tc_934 negligence is lack of due care or failure to do what a reasonable prudent person would do under the circumstances negligence is strongly indicated where a taxpayer fails to include on an income_tax return an amount of income shown on an information_return as defined in sec_6724 sec_1_6662-3 income_tax regs sec_6724 expressly includes information returns relating to payments of dividends mr juha testified at trial that he received the form 1099-div from charles schwab before he filed petitioners’ federal_income_tax return rather than including the income shown on the form 1099-div on petitioners’ tax_return mr juha ignored the form 1099-div estimated the canadian entities’ earnings_and_profits using incomplete financial information and concluded that the distributions were not dividends we are satisfied that respondent introduced sufficient evidence to satisfy his burden of production under sec_7491 and to establish petitioners’ negligence on brief petitioners contend that they had a reasonable basis and acted in good_faith with respect to the underpayment a taxpayer may avoid imposition of the sec_6662 penalty if the taxpayer demonstrates that he had a reasonable basis for the underpayment and that he acted in good_faith with respect to the underpayment sec_6664 sec_1_6662-3 income_tax regs whether a taxpayer had reasonable_cause for and acted in good_faith with respect to part or all of an underpayment is determined on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id a taxpayer’s reliance on the advice of an independent competent professional may satisfy this requirement id however reliance is unreasonable when the taxpayer knew or should have know that the adviser lacked the requisite expertise to opine on the tax treatment of the disputed item 115_tc_43 aff’d 299_f3d_221 3d cir petitioners contend that they had a reasonable basis and acted in good_faith with respect to the underpayment because mr juha relied on the audited annual financial statements in preparing their tax_return however mr juha testified at trial that he did not receive the audited annual financial statements until after he submitted petitioners’ tax_return mr juha did receive the form 1099-div which he chose to ignore mr juha further testified that he estimated fourth quarter results and the amount of the distributions taxable as dividends in determining petitioners’ tax_liability mr juha did not contact the canadian entities for additional information or consult a competent professional who had the expertise to calculate the current and accumulated_earnings_and_profits of the canadian entities petitioners did not have reasonable_cause to ignore the form 1099-div under these circumstances alternatively petitioners contend that they had a reasonable basis and acted in good_faith with respect to the underpayment because mr juha relied on the advice of michael paul juha jr in preparing petitioners’ tax_return michael paul juha jr testified at trial that he has no tax or accounting expertise mr juha acknowledged that michael paul juha jr has no expertise in tax or accounting but testified that he relied on the information because of his father’s experience as an investor petitioners’ reliance on the advice of michael paul juha jr was unreasonable because he lacked the expertise necessary to calculate the earnings_and_profits of the canadian entities and to opine on the tax treatment of the distributions we conclude therefore that petitioners have failed to satisfy their burden of proving that they are not liable for the sec_6662 penalty we have considered all the other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
